 Case 3:18-cv-00645-REP Document 14 Filed 02/08/19 Page 1 of 12 PageID# 117



                               IN THE UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division

STEPHEN C. GRATZ,                                         )
                                                          )
        Plaintiff                                         )
                                                          )
v.                                                        ) No. 3:18-cv-00645-REP
                                                          )
DIANE GRATZ aka Diana Gratz                               )
                                                          )
        Defendant                                         )

                                             ANSWER TO COMPLAINT

          In compliance with the January 30, 2019 order of this Court (Document # 11), Diane

Gratz (“Mrs. Gratz” or the “Defendant”), by counsel, reserving all other motions, respectfully

represents:

          1.        She admits paragraph 1.

          2.        As to paragraph 2:

                    Sentence 1: admitted.

                    Sentence 2: “After Virginia died, George married Diane. Diane and George own

property in the City of Richmond” is admitted.“ “[W]hich they use as an office and residence” is

denied.

                    Sentence 3: The allegation that “This case involves Diane’s intentional efforts

between 2008 and 2014 to interfere with the written and unwritten contracts between Steve and

George” is denied.


W. R. Baldwin, III (VSB #16988)
Meyer Baldwin Long & Moore, LLP
5600 Grove Avenue
Richmond, VA 23226
Voice: (804) 285-3888
Fax: (804) 285-7779
Email (ECF): billbaldwin@comcast.net
Email (Firm): billbaldwin@meyerbaldwin.com
Counsel for the Defendant
 Case 3:18-cv-00645-REP Document 14 Filed 02/08/19 Page 2 of 12 PageID# 118



               Sentence 4: “In furtherance of the scheme to injure Steve’s property and

contractual rights, Diane has been physically present in Virginia on numerous occasions” is

denied in all respects; “Diane has had numerous communications with George over the last ten

(10) years while George has been physically present in Virginia” is admitted; “George has been

physically present in Richmond at least six (6) times a year” is admitted based on her

recollection but she had not kept records of this; “in connection with the properties and business

at issue” is denied for lack of knowledge as the complaint does not define which are “the

properties and business at issue”; “and Diane has actively participated in the renovation and

repair of the properties at issue, including 509 N. Meadow Street, Richmond Virginia” is denied;

“allowing George to use her personal property (car” [is admitted]; “and architect’s drafting

table)” [is denied]; “located in Richmond, Virginia” is admitted as to the location of both the car

and the architect’s drafting table; “and her interior decorator’s license and companies (Evans

Gratz Designs) to make discounted purchases for building materials and furnishings in the

Commonwealth of Virginia” is denied.

               Sentence 5: As to “[i]n addition to her contacts related to Steve’s claims, Diane

has owned multiple parcels of real estate in Richmond over the years, which she has renovated

and sold for an enormous profit” is responded to as follows: “[i]n addition to her contacts related

to Steve’s claims” is denied because she has no such contacts; “Diane has owned multiple

parcels of real estate in Richmond over the years,” is admitted using the definition of “multiple”

as more than one; “ which she has renovated and sold for an enormous profit” is denied as to

“renovated” and “enormous profit. “

               Sentence 6: “Between August 2012 and the present, Diane has been Director of

the Elizabeth Evans Gallery with a place of business in Richmond, Virginia; and

                                                 2
 Case 3:18-cv-00645-REP Document 14 Filed 02/08/19 Page 3 of 12 PageID# 119



[https://www.linkedin.com/in/diana-gratz-42952630/]” is denied as Mrs. Gratz never has had a

place of business in Richmond, Virginia called “Elizabeth Evans Gallery” or anything similar, or

even any place of business anywhere in Virginia at any time. She admits the Linked-in Web

URL address as of the date of response hereto but denies the accuracy of the information there

stated as to any activities in either Richmond, Virginia or the state of Virginia.

       3.      She admits the allegations of fact contained in paragraph 3 and makes no response

to any matters of law therein.

       4.      As to paragraph 4:

               a.      First sentence [“Diane is subject to personal jurisdiction in the

Commonwealth of Virginia pursuant to the long-arm statute, § 8.01-328.1(A)(1), (A)(3) and (A)(4)

of the Code, as well as the Due Process Clause of the United States Constitution”] is denied;

               b.      Second sentence: (“She owns real property in Richmond, Virginia” is

admitted; “keeps personal property in Richmond, Virginia” is denied except for the previously

mentioned car and architect’s table; “and has continuous and systematic contacts with the

Commonwealth, such that it is her second home” is denied;

               c.      Third sentence: “She, directly or by an agent, transacted and transacts

business in Richmond, Virginia, relating to the properties at issue” is denied;

               d.      Fourth sentence:     “She, directly or by an agent, committed multiple

intentional torts and other wrongful acts in the Commonwealth of Virginia, designed to induce

George to breach his agreements with Steve” is denied;

               e.      Fifth sentence: “She caused tortious injury to Steve by acts outside the

Commonwealth” is denied;



                                                  3
 Case 3:18-cv-00645-REP Document 14 Filed 02/08/19 Page 4 of 12 PageID# 120



               f.      Sixth Sentence: “She regularly does business, engages in a persistent

course of conduct, and derives substantial revenue from goods used or consumed or services

rendered in the Commonwealth of Virginia” is denied;

               g.      Seventh Sentence: “Diane has minimum contacts with Virginia such that

the exercise of personal jurisdiction over her comports with traditional notions of fair play and

substantial justice and is consistent with the Due Process Clause of the United States

Constitution” is denied.

       5.      As to paragraph 5:

               a.      First Sentence: “Venue is proper in the Richmond Division of the United

States District Court for the Eastern District of Virginia” is admitted;

               b.      Second Sentence:      “The properties at issue are located in Richmond,

Virginia” is denied because the complaint does not involve a claim to the ownership of any

properties, no properties are at issue and no owners of any properties in Richmond, Virginia have

been made parties hereto, with the exception of the property with address of 3122 Windmoor

Court as to which Mrs. Gratz is an owner as a tenant by the entirety;

               c.      Third Sentence: “Plaintiff’s injuries were sustained in Virginia” is denied;

               d.      Fourth Sentence: “A substantial part of the events or omissions giving rise

to the claims stated in this action occurred in the Eastern District of Virginia within the Richmond

Division” is denied.

       6.      Paragraphs 6-9:         She lacks knowledge of and therefore denies the allegations

of paragraphs 6-9.

       7.      Paragraph 10:

               First Sentence: “In 2004, George married Diane,” Admitted;

                                                  4
 Case 3:18-cv-00645-REP Document 14 Filed 02/08/19 Page 5 of 12 PageID# 121



               Second sentence: “George and Diane moved to Naples, Florida, into George and

Virginia’s former marital residence, the home Steve grew up in.“ This is denied. The residence

now located at 980 Nelson’s Walk, upon information, is not the same as residence in which the

Plaintiff lived as a young child; that property was located in Richmond, Virginia. “George and

Diane moved to Naples, Florida” is admitted; “into George and Virginia’s former marital

residence” is denied as upon information the residence now located at 980 Nelson’s Walk is not

the same as residence in which the Plaintiff lived after moving to Naples from Richmond,

Virginia;

               Third Sentence: “At all times relevant to this action, Diane had knowledge of

Steve and George’s agreements relating to the apartment buildings through her conversations

with George and her knowledge of his business” is denied.

       8.      Paragraphs 11-18: Denied for lack of knowledge.

       9.      Paragraph 19: For sentences 1-6 admitted only that that George and I purchased

and renovated a home in Sharon and later sold it; I do not recall the pricing for the renovations

but with George’s assistance we could probably figure this out;

               Sentence 7:     “After the real estate market in Connecticut crashed, the property

quickly went under water.” Denied;

               Sentence 8:     “With the massive added debt and diminished cash flow from the

renovations, Diane began to express concerns over cash flow and her standard of living.” Denied.

               Sentence 9:    “George relayed these concerns to Steve.” Denied for lack of

knowledge.

               Sentences 10-12:       “The Sharon Connecticut property was originally listed for

sale in 2012 for $7 Million Dollars. George dropped the price each year by $1 Million Dollars. The

                                                 5
 Case 3:18-cv-00645-REP Document 14 Filed 02/08/19 Page 6 of 12 PageID# 122



property eventually sold in 2016 for $3.1 Million.” I deny the first sentence as I do not recall that

listing price. I believe the last sentence about the selling price is correct. I do not know the listing

history and therefore deny same.

          10.   I deny the allegations of paragraph 20.

          11.   I lack knowledge as to and therefor deny the allegations of paragraph 21.

          12.   As to paragraph 22, I do not recall the visit to Richmond as alleged and therefore

deny these allegations. Also as to paragraph 22, my Declaration submitted as Exhibit A to my

memorandum in support of my motion to dismiss this case for lack of personal jurisdiction

contains what I recall about visits to Richmond and I deny everything to the contrary. I do not

recall telling George at this time or any other I wanted to see all the apartment buildings and I

deny I ever saw the interior and exterior of every apartment. I do not know anything about the

Plaintiff’s thoughts about the matters alleged in paragraph 22 or any alleged conversations

between George and the Plaintiff and so deny these as well.

          13.   As to paragraph 23, I lack knowledge and deny for this reason, except I deny I

ever told anyone “they” (meaning George and me) were “taking over” the Richmond apartments.

          14.   I have no knowledge about the allegations of paragraph 24 and deny them for this

reason.

          15.   I deny paragraph 26 and 27 (first sentence: I never came regularly to Virginia at

all after 2007 when we sold the property located on Topoan Road); I deny the allegations of the

other sentences.

          16.   I lack knowledge as to the allegations of paragraph 28 (lack of knowledge as to

“hardening” of relationship between George and the Plaintiff) and lack knowledge of the balance

and therefore deny that as well.

                                                     6
 Case 3:18-cv-00645-REP Document 14 Filed 02/08/19 Page 7 of 12 PageID# 123



       17.      I do not have knowledge of the allegations of paragraphs 29-36 and deny same

(except as to 36, where I deny the allegations I tried to divide George and the Plaintiff or to take

over the apartment business and deny I ever said George and I “would not be having a

relationship with Steve or the grandchildren”).

       18.      I have no knowledge as to and therefore deny the allegations of paragraphs 37 and

39.

       19.      I deny the allegations of paragraph 38. The allegation of paragraph 38 is false

because upon information in April of 2014 the Plaintiff made a release agreement with George

and in the agreement gave up any claims against George of any kind, which would include the

claims “for management fee, 25% of the sale price of any property sold, and “equity in the apartment

buildings at George’s death. “

       20.      As to paragraph 40, I agree George goes to Richmond at least six times a year to

deal with his properties. I deny the property at Windmoor Court has been used as a business

office or residence by me. I deny my personal property is located at Windmoor Court other than

the car, which is located wherever George wants it to be and I will defer to him on where the car

is located. I do not know nor have I ever been assisting George in managing or operating any

properties or any business anywhere in Virginia.

       21.      I answer paragraph 41 the same way I answered the paragraphs that are restated in

paragraph 41.

       22.      I deny the allegations of paragraphs 42-45.

       23.      I answer paragraph 46 the same way I answered the paragraphs that are restated in

paragraph 46.



                                                  7
 Case 3:18-cv-00645-REP Document 14 Filed 02/08/19 Page 8 of 12 PageID# 124



       24.      I deny paragraphs 47-50. As to paragraph 51, I admit it says what the Plaintiff

wants from this case but I deny he is entitled to that or any relief.

       25.      I answer paragraph 52 the same way I answered the paragraphs that are restated in

paragraph 52.

       26.      I deny the allegations of paragraphs 53-54. I do not know and deny everything in

the part of the Plaintiff’s complaint after paragraph 54. I also deny everything in the

“WHEREFORE” clause that is deemed to be an allegation of fact.

       27. I deny all complaint allegations that I have not expressly admitted.

                                        Reservation of Rights

       28.      I am not waiving and specifically am pleading my (and George’s, to the extent

permissible) marital privileges under Fed. R. Evid. 501 and Virginia Rule of Evid. 2:504.

                                  Affirmative and Other Defenses

       29.      I reserve all rights to protect my confidential communications with George as he

is my husband and these are protected by law.

       30.      If Stephen C. Gratz has lost anything or suffered any damages this is all due to his

own fault and his own actions for which I am not responsible and only he is.

       31.      As pleaded by the Plaintiff, George Gratz is the one who breached the contracts,

not me. I do not think George Gratz breached any contracts with his son the Plaintiff, but George

is the person the Plaintiff is really complaining about.

       32.      I plead the expiration of the statute of limitations as to any claims alleged in the

amended complaint.

       33.      While I deny I have caused any loss to the Plaintiff for any reason, any economic

or other losses he claims have did not result from anything he alleges I did or did not do, but,

                                                   8
 Case 3:18-cv-00645-REP Document 14 Filed 02/08/19 Page 9 of 12 PageID# 125



upon information and belief, this results instead from the terms of a settlement agreement I

believe he made with George Gratz and other parties (but not including me) as of April 22, 2014.

The parties to this agreement were:




Upon information and belief, as a part of that Agreement, Stephen C. Gratz gave the following

release (short hand names are the same as set out above under the heading RELEASE AND

SETTLEMENT AGREEMENT):




Upon further information and belief, this settlement agreement ended the dispute then pending in

this Court as Case No. 3:14-cv-00240-HEH, styled George R. Gratz v. Balliceaux, LLC et al. as

follows:




       34.     As a result of the above Settlement Agreement, I plead upon information and

belief that Stephen C. Gratz, as of April 22, 2014, gave up any claims or causes of action he held

against George Gratz, including without limitation his alleged “unwritten agreement with Virginia”
                                                 9
Case 3:18-cv-00645-REP Document 14 Filed 02/08/19 Page 10 of 12 PageID# 126



(amended complaint paragraph 8), his “many additional written and unwritten agreements relating to

the apartment buildings,” (amended complaint paragraph 9), “Steve and George’s agreements

relating to the apartment buildings,” (amended complaint paragraph 10), “George’s agreement with

Virginia and George’s agreements with Steve” (amended complaint paragraph 16), “the long-term

goal and agreement to hold the apartment properties until his [George’s] death, at which time the

properties would transfer to Steve” (amended complaint paragraph 16), “ valid contracts and business

expectancies, including his interest as a third-party beneficiary of the agreement between George and

Virginia and his contracts with George,“ (amended complaint paragraph 42), “property rights and

business expectancies” with or relating to George Gratz” (amended complaint paragraph 44) and

otherwise as set forth in the Amended Complaint directly or by inference.

       35.     Because of that settlement, I think that as of April 22, 2014, Stephen C. Gratz

released and gave up all contract rights and expectations against George Gratz and, with that

release, there were no longer any contracts, expectations or the like with George with which I

possibly could tortiously interfere. Also, I do not think I then could conspire with George Gratz

on any matters about Stephen C. Gratz or his property interests, and any claims that the Plaintiff

held against me ended with the release.

       36.     Pleading in the alternative, if under the terms of the above Agreement it remained

legally possible for me to interfere tortiously with, or conspire with George Gratz to breach or

injure Stephen C. Gratz or his business interests in any way as pleaded under any of the Counts

of the Amended Complaint, then as a matter of law any damages suffered by the Plaintiff arose

as a result of entering into the Release and Settlement Agreement identified above and not as a

result of any actions taken by me alone or in conspiracy with George Gratz and are either non-

existent or limited to a nominal amount such as $1.00..


                                                 10
Case 3:18-cv-00645-REP Document 14 Filed 02/08/19 Page 11 of 12 PageID# 127



       37.       What I believe to be a true copy of pages 1-8 of the Release and Settlement

Agreement, including signatures, of Stephen C. Gratz and George Gratz and various business

entities, including every business entity mentioned by Stephen C. Gratz in his complaint in this

case, is attached as Exhibit A. There are various deeds and other agreements that were part of

this agreement and while I think the agreement is still in effect, I do not have copies of these

other papers because I was not a party. I am sure that Stephen Gratz and his lawyer have these

signed papers.

       38.       While I have denied that that this lawsuit actual alleges a controversy about

properties that are truly at issue, the Court will please note that all of the properties that Stephen

C. Gratz falsely says are “at issue” in this case are parties to the Release and Settlement

Agreement.

       WHEREFORE, premises considered, Diane Gratz, by counsel, prays that the Court

dismiss the complaint herein with prejudice and that she recover all taxable costs.

                                                       DIANE GRATZ



                                                       By:     /s/ W. R. Baldwin, III
                                                                       Counsel

W. R. Baldwin, III (VSB #16988)
Meyer Baldwin Long & Moore, LLP
5600 Grove Avenue
Richmond, VA 23226
Voice: (804) 285-3888
Fax: (804) 285-7779
Email (ECF): billbaldwin@comcast.net
Email (Firm): billbaldwin@meyerbaldwin.com
Counsel for the Defendant




                                                  11
Case 3:18-cv-00645-REP Document 14 Filed 02/08/19 Page 12 of 12 PageID# 128




                                  CERTIFICATE OF SERVICE

       I certify that on February 8, 2018, I will electronically file the foregoing with the Clerk of
Court using the CM/ECF system, which will then send a notification of such filing (NEF) to the
following:

Steven S. Biss (VSB # 32972)
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone: (804) 501-8272
Facsimile: (202) 318-4098
Email: stevenbiss@earthlink.net

And I certify that I will mail the document by U.S. mail to the following non-filing user: n/a.

                                                     /s/ W. R. Baldwin, III
                                                  W. R. Baldwin, III (VSB #16988)
                                                  Meyer Baldwin Long & Moore, LLP 5600
                                                  Grove Avenue
                                                  Richmond, VA 23226
                                                  Voice: (804) 285-3888
                                                  Fax: (804) 285-7779
                                                  Email (ECF): billbaldwin@comcast.net
                                                  Email (Firm): billbaldwin@meyerbaldwin.com
                                                  Counsel for Diane Gratz




                                                 12
